
	
		II
		Calendar No. 434
		111th CONGRESS
		2d Session
		S. 3374
		[Report No. 111–210]
		IN THE SENATE OF THE UNITED STATES
		
			May 13, 2010
			Mr. Lautenberg (for
			 himself, Mrs. Boxer, and
			 Mr. Whitehouse) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		
			June 18, 2010
			Reported by Mrs.
			 Boxer, with amendments and an amendment to the title
			Omit the part struck through and insert the part
			 printed in italic
		
		A BILL
		To amend the Comprehensive Environmental Response,
		  Compensation, and Liability Act of 1980 to establish a grant program to
		  revitalize brownfield sites for the purpose of locating renewable electricity
		  generation facilities on those sites. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Cleanfields Investment
			 Act.
		2.PurposeThe purpose of this Act is to establish a
			 program to fund grants—
			(1)to inventory, characterize, assess, and
			 conduct planning relating to brownfield sites for the purpose of locating
			 renewable electricity generation facilities
			 or renewable energy manufacturing
			 facilities on those brownfield sites; or
			(2)for use in remediating brownfield sites for
			 the purpose of locating renewable electricity generation facilities
			 and renewable energy manufacturing
			 facilities on those brownfield sites.
			3.DefinitionSection 101 of the Comprehensive
			 Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C.
			 9601) is amended by adding at the end the following:
			
				(42)Renewable
				electricity generation facilityThe term renewable
				electricity generation facility means a facility that generates
				renewable electricity from wind energy, solar energy, or geothermal
				energy.
				(42)Renewable electricity generation
				facilityThe term
				renewable electricity generation facility means a facility that
				generates renewable electricity from wind energy, solar energy, or geothermal
				energy.
				(43)Renewable energy
				manufacturing facilityThe term renewable energy
				manufacturing facility means a facility that manufactures components or
				systems for use in generating renewable electricity from wind energy, solar
				energy, or geothermal
				energy.
				.
		4.Renewable
			 electricity brownfield site fundingSection 104(k) of the Comprehensive
			 Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C.
			 9604(k)) is amended—
			(1)by redesignating
			 paragraph (12) as paragraph (13);
			(2)by inserting
			 after paragraph (11) the following:
				
					(12)Renewable
				electricity brownfield site funding
						(A)In
				generalThe Administrator shall establish a program to provide
				grants to—
							(i)eligible
				entities, to be used for capitalization of revolving loan funds to provide
				assistance in accordance with subparagraph (B); and
							(ii)eligible
				entities or nonprofit organizations, as determined by the Administrator in
				accordance with subparagraph (C), to be used directly—
								(I)to inventory,
				characterize, assess, and conduct planning relating to 1 or more brownfield
				sites for the purpose of locating a renewable electricity generation facility
				or a renewable energy
				manufacturing facility on those brownfield sites; or
								(II)for remediation
				of 1 or more brownfield sites for the purpose of locating a renewable
				electricity generation facility or a renewable energy manufacturing
				facility on those brownfield sites.
								(B)Use of loan and
				grant funds provided by eligible entitiesAn eligible entity that
				receives a grant under subparagraph (A)(i) shall use the grant to provide
				assistance for a purpose described in subparagraph (A)(ii) in the form of 1 or
				more—
							(i)loans to an
				eligible entity, site owner, site developer, or other person; or
							(ii)grants to an
				eligible entity or other nonprofit organization, where warranted, as determined
				in accordance with subparagraph (C) by the eligible entity that is providing
				the assistance.
							(C)Considerations
							(i)In
				generalNot later than 90 days after the date of enactment of the
				Cleanfields Investment Act, the Administrator shall issue guidance describing
				the considerations to be used in determining whether a grant under subparagraph
				(A) is warranted for a purpose described in subparagraph (A)(ii).
							(ii)Use of
				guidanceThe guidance issued under clause (i) shall be used by
				the Administrator or an eligible entity, as the case may be, to determine
				whether a grant under subparagraph (A) is warranted.
							(D)Ranking
				criteria
							(i)In
				generalThe Administrator shall issue ranking criteria to be used
				in determining whether a grant under subparagraph (A) is warranted for a
				purpose described in subparagraph (A)(ii).
							(ii)Use of ranking
				criteriaThe ranking criteria issued under clause (i) shall be
				used by the Administrator or an eligible entity, as the case may be, to
				determine whether a grant under subparagraph (A) is warranted.
							(E)ImplementationParagraphs
				(4), (5)(A), (5)(B), and (6) through (11) shall apply to the implementation of
				this paragraph.
						;
				and
			(3)in paragraph (13)
			 (as so redesignated), by adding at the end the following:
				
					(C)Authorization of appropriations for
				renewable electricity generation facility brownfields
				fundingThere is
					(C)Authorization of appropriations for renewable
				electricity generation facility and renewable energy manufacturing facility
				brownfields fundingThere is authorized to be
				appropriated to the Administrator, to fund grants to inventory, characterize,
				assess, and conduct planning relating to brownfield sites for the purpose of
				locating renewable electricity generation facilities
				or renewable energy manufacturing
				facilities on those brownfield sites, or for remediation of
				brownfield sites for the purpose of locating renewable electricity generation
				facilities or renewable energy
				manufacturing facilities on those brownfield sites, $50,000,000
				for each of fiscal years 2011 through
				2016.
					.
			Amend the
			 title so as to read To amend the Comprehensive Environmental Response,
			 Compensation, and Liability Act of 1980 to establish a grant program to
			 revitalize brownfield sites for the purpose of locating renewable electricity
			 generation facilities and renewable energy
			 manufacturing facilities on those sites..
	
		June 18, 2010
		Reported with amendments and an amendment to the
		  title
	
